Order granting application of the claimant respondent for an order requiring the receiver to pay to the administrator c. t. a. of Henry V. Herrmann, deceased, the sum of $872.39 as the proceeds of a certain Pennsylvania Consolidated Railroad Company unregistered bond, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, without costs. The claimant did not sufficiently establish that the proceeds of this bond, to the amount indicated, came into the hands of the receiver, and further, did not sufficiently trace and identify such cash and property as came into the receiver’s hands as being the proceeds of the wrongful sale of the bond referred to. (Matter of Cavin v. Gleason, 105 N. Y. 256; Matter of Hicks, 170 id. 195, 198; Cole v. Cole, 54 App. Div. 37.) People v. City Bank of Rochester (96 N. Y. 32) and Gorman v. Littlefield *979(229 U. S. 19) are distinguishable. Lazansky, P. J., Young, Kapper, Carswell and Tompkins, JJ., concur.